                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


 MILWAUKEE CENTER FOR INDEPENDENCE,
 INC.,

 Plaintiff,

 v.                                                         Case No.: 15-cv-1479-LA

 MILWAUKEE HEALTH CARE, LLC; AND
 WILLIAM NICHOLSON,

 Defendants.


         MCFI’s Notice of Motion and Motion to Permit Registration of Judgment for
                Enforcement in Other Districts Pursuant to 28 U.S.C. § 1963


         Pursuant to 28 U.S.C. § 1963, Plaintiff Milwaukee Center for Independence (“MCFI”), by

its attorneys, Gass Weber Mullins LLC, moves for an order to enforce the Court’s September 18,

2018 Judgment against defendants and to register the judgment in other districts.

         The grounds for this motion are set forth in the accompany brief, declaration of Stephen T.

Trigg, table of unpublished authorities, and the pleadings and records already on file with this

Court.

         Dated this 8th day of November, 2018.




              Case 2:15-cv-01479-LA Filed 11/08/18 Page 1 of 2 Document 144
                                          GASS WEBER MULLINS LLC
                                          Attorneys for Plaintiff



                                          By: s/ Stephen T. Trigg
                                              Ralph A. Weber, SBN 1001563
                                              Stephen T. Trigg, SBN 1075718

Contact Information:
Gass Weber Mullins LLC
241 N. Broadway, Suite 300
Milwaukee, Wisconsin 53202
Ph.: 414-223-3300
Fax: 414-224-6116
Email: weber@gwmlaw.com
       trigg@gwmlaw.com




                                      2

        Case 2:15-cv-01479-LA Filed 11/08/18 Page 2 of 2 Document 144
